Citation Nr: 0501519	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  04-40 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951 and from October 1953 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO granted 
service connection and assigned a noncompensable (zero 
percent) evaluation for bilateral hearing loss.  The RO also 
denied service connection for tinnitus. 

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Audiometric testing performed in October 2003, February 
2004, and October 2004 revealed an average puretone decibel 
hearing loss of between 38 and 42 decibels for the right ear 
and between 46 and 55 decibels for the left ear at the 1000, 
2000, 3000, and 4000 Hertz (Hz) levels, with speech 
recognition scores of 84 and 96 percent for the right ear, 
and 84 and 100 percent for the left ear.

3.  An audiological evaluation performed in April 2004 is not 
in accordance with the provisions of 38 C.F.R. § 4.85(a) 
(2004).  




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85-
4.87 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable evaluation for his 
service-connected bilateral hearing loss disability.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of evidence needed to 
substantiate his claim in a September 2003 letter prior to 
the RO's initial adjudication of his claim in December 2003.  
The veteran was specifically notified of the VCAA in a 
statement of the case issued in October 2004, and was given 
the opportunity to submit information and evidence in support 
of his claim.  Thus, all due process concerns have been 
satisfied. 

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The September 2003 letter by the RO essentially 
advised the veteran to identify and submit evidence in 
support of his claim.  Although this notice letter does not 
specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim throughout development of 
the case at the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
The veteran was also afforded a two VA audiological 
evaluations to assess the severity of his hearing loss 
disability, which, together, appear adequate for rating 
purposes.  Therefore, the record is complete and the case is 
ready for appellate review.

II.  Merits of the Claim

In a December 2003 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for 
bilateral hearing loss.  The veteran appealed that decision 
with respect to the noncompensable evaluation.  Since this 
appeal ensued after the veteran disagreed with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hz, divided by four.  
38 C.F.R. § 4.85.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The record shows that the veteran underwent two VA 
audiological evaluations.  At an October 2003 VA audiological 
evaluation, audiometric testing in the right ear revealed 
puretone thresholds of 30, 30, 40, and 50 decibels at the 
1000, 2000, 3000, and 4000 Hz levels, respectively, for an 
average of 38 decibels.  Testing in the left ear at those 
same levels showed puretone thresholds of 35, 40, 50, and 60 
decibels for an average of 46 decibels.  Speech 
discrimination was 96 percent in the right ear and 100 
percent in the left.

In February 2004, the veteran underwent an audiological 
evaluation by J.S., M.S.P.A., CCC-A.  Although an actual 
interpretation of the results reported on the audiogram is 
not contained in the report of the evaluation, it appears 
that audiometric testing in the right ear revealed puretone 
thresholds of 40, 40, 40, and 50 decibels at the 1000, 2000, 
3000, and 4000 Hz levels, respectively, for an average of 42 
decibels.  Testing in the left ear at those same levels 
appears to show puretone thresholds of 50, 50, 55, and 65 
decibels for an average of 55 decibels.  Speech 
discrimination was reported to be 84 percent in each ear 
utilizing the Maryland CNC controlled speech discrimination 
test.

In April 2004, the veteran underwent another audiological 
evaluation by a hearing instrument specialist.  Again, while 
the report of the audiogram does not contain an actual 
interpretation of the results, it appears that audiometric 
testing in the right ear at that time revealed puretone 
thresholds of 50, 75, 85, and 95 decibels at the 1000, 2000, 
3000, and 4000 Hz levels, respectively, for an average of 76 
decibels.  Testing in the left ear at those same levels 
appears to show puretone thresholds of 55, 80, 90, and 100 
decibels for an average of 81 decibels.  Speech 
discrimination was not reported. 

A VA audiological evaluation performed in October 2004 showed 
almost identical findings to those contained in the October 
2003 report.  In this regard, audiometric testing in the 
right ear revealed puretone thresholds of 35, 30, 40, and 50 
decibels at the 1000, 2000, 3000, and 4000 Hz levels, 
respectively, for an average of 39 decibels.  Testing in the 
left ear at those same levels showed puretone thresholds of 
35, 40, 50, and 60 decibels for an average of 46 decibels.  
Speech discrimination testing was not performed.  The 
examiner indicated that no significant changes were noted as 
compared to the previous evaluation.

Applying the above diagnostic criteria to these results show 
that the veteran's hearing loss disability warrants a 
noncompensable evaluation.  As an initial matter, the Board 
notes that the audiological evaluation performed in April 
2004 does not appear to be an examination conducted by a 
state-licensed audiologist and including a controlled speech 
discrimination test.  See 38 C.F.R. § 4.85(a).  Therefore, 
this report will be not considered in evaluating the 
veteran's hearing loss disability.  The Board also notes that 
the October 2004 VA audiological evaluation report does not 
include a controlled speech discrimination test.  However, 
findings from puretone audiometric testing at that time are 
nearly identical to those contained in the October 2003 VA 
audiological evaluation report.  In light of these findings, 
the Board will evaluate the veteran's hearing loss disability 
based on the VA audiological evaluation performed in October 
2003 as well as the apparent findings from the audiological 
evaluation performed by a private audiologist in February 
2004. 

Findings contained in these reports yield a numerical 
designation of no greater than II for the right ear (38 and 
42 percent average puretone decibel hearing loss, with 84 and 
96 percent speech discrimination), and no greater than II for 
the left ear (46 and 55 average puretone decibel hearing 
loss, with 84 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent.  The Board thus finds that the veteran's bilateral 
hearing loss was properly assigned a noncompensable 
evaluation since the initial grant of service connection.  

The Board has considered the veteran's own lay statements in 
support of his claim.  However, the veteran simply has not 
shown, by competent medical evidence, that his service-
connected hearing loss has increased to a level in excess of 
the currently assigned noncompensable level 38 C.F.R. § 4.85.  
The Board emphasizes that ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349. Here, the mechanical application clearly 
establishes a noncompensable disability evaluation since the 
initial grant of service connection. 

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable evaluation for the 
veteran's bilateral hearing loss.  The Board has considered 
the doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The veteran claims that he suffers from tinnitus as a result 
of noise exposure in service.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate this claim.  

The VA has established that the veteran has a bilateral 
hearing loss disability as a result of noise exposure in 
service.  This decision was largely based on an October 2003 
VA audiological evaluation report in which an audiologist 
determined that, if the veteran's report of noise exposure in 
service was true, it was as likely as not that at least some 
of his hearing loss resulted from his military service.  

With respect to the veteran's tinnitus, however, the 
audiologist stated that "due to the onset and periodic 
nature of the veteran's tinnitus, it is as likely as not that 
it did not result from his military service."  The 
audiologist based her opinion on the fact that the veteran 
reported the date of onset to be 10 years prior.  

The veteran argues, however, that he first noticed ringing in 
his ears while on active duty, and that it was only 10 years 
earlier that he had a name for this disorder.  This statement 
directly contradicts the statement in the VA audiological 
evaluation report that the date of onset was 10 years prior.  
This fact is critical, as it was the factual predicate for 
the audiologist's opinion that the veteran's tinnitus is not 
related to service.  The Board finds that in light of the 
purported inaccurate history reported in the VA examination 
and because of the nature of the veteran's hearing loss that 
has been determined to be due to acoustic trauma in service, 
the Board finds that further medical opinion is necessary in 
this case.  As a result, the Board finds that the veteran 
should be afforded a VA audiological evaluation to determine 
whether his tinnitus is related to service. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from tinnitus as a 
result of service.  The examiner should 
review the claims folder and record the 
veteran's history of noise exposure both 
during and after service.  Following an 
examination and a review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's tinnitus is related to 
noise exposure during his period of 
service.  A complete rationale for any 
opinion expressed must be provided.

2.  Thereafter, the RO must review the 
examination report to ensure that it 
complies with the directives of this 
Remand.  If not, the RO should implement 
corrective procedures.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for tinnitus.  If the claim 
continues to be denied, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The veteran and his 
representative must then be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


